Citation Nr: 1210486	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  11-01 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a lumbar and cervical spine disability.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1956 to May 1960.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In February 2012, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims of service connection for a right ankle disability and for a lumbar and cervical spine disability, and bilateral hip and knee disabilities (on de novo review) are being remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  An unappealed June 2002 rating decision denied the Veteran service connection for left and right knee disabilities, based essentially on findings that it was not shown that he sustained such disabilities in service (including from a bad parachute landing); subsequent unappealed rating decisions, most recently in April 2005, have continued to deny the claims. 

2.  Evidence received since the April 2005 rating decision includes medical evidence and competent lay statements that relate his current bilateral knee disability to an injury in service; relate to an unestablished fact necessary to substantiate the claim of service connection for a bilateral knee disability; and raise a reasonable possibility of substantiating such claim.

3.  An unappealed June 2002 rating decision denied the Veteran service connection for back and bilateral hip disabilities, based essentially on findings that it was not shown that he sustained such disabilities in service (including from a bad parachute landing); subsequent unappealed rating decisions, most recently in September 2006 (adding cervical spine disability), have continued to deny the claims. 

4.  Evidence received since the September 2006 rating decision includes medical evidence and competent lay statements that relate current lumbar and cervical spine and bilateral hip disabilities to an injury in service; relate to an unestablished fact necessary to substantiate the claims of service connection for a back and bilateral hip disabilities; and raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claims of service connection for a lumbar and cervical spine and bilateral hip disabilities may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

2.  New and material evidence has been received, and the claim of service connection for a bilateral knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the issues in this appeal.  As this decision reopens the back, bilateral hip and bilateral knee claims, there is no reason to belabor the impact of the VCAA on the matters (as any VCAA-related deficiency/omission is harmless).

New and Material Evidence to Reopen Claims

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be granted for a disability resulting from a disease or injury incurred in service, or, if the disability preexisted service, for aggravation of the preexisting disease or injury in service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a degree of 10 percent within a specified period of time (one year for arthritis) following discharge from service.  38 U.S.C.A. §§ 1112, 1137 ; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

An unappealed June 2002 rating decision denied the Veteran service connection for back, bilateral hip and bilateral knee disabilities, based essentially on findings that it was not shown that he sustained such disabilities in service (including from a bad parachute landing).  Subsequent unappealed rating decisions, most recently in April 2005 (knees) and September 2006 (back, adding cervical spine, and hips), have continued to deny the claims.  The April 2005 and September 2006 rating decisions are the last final decisions in these matters.  38 U.S.C.A. § 7105. 

The evidence of record at the time of the April 2005 and September 2006 rating decisions included the Veteran's statements that his back, hip and knee disabilities resulted from parachute jump injuries he sustained in service and photographs he submitted showing himself and other service members in parachute gear.  The evidence at the time of the April 2005 and September 2006 rating decisions also included: 
The Veteran's DD Form-214 which reveals that he was awarded a parachutist badge.  His STRs, which are silent for complaints, findings, treatment, or diagnosis pertaining to the back, hips, or left knee.  However, these records note that the Veteran reported having been "runover by trailer; couldn't walk for one month" on January 1956 enlistment examination and include a March 1957 treatment report which notes that he had sustained a right knee injury 7 years prior (before enlistment) and that the knee "gets weak after use."  The impression was "weak quads."  The spine, other musculoskeletal structure, and lower extremities were normal on clinical evaluation of examinations for enlistment in and separation from service.  

An October 1996 Social Security Administration (SSA) decision which notes that the Veteran had not engaged in substantial gainful activity since at least October 4, 1995, the date of his application for benefits.  The SSA decision found that he was "unable to perform heavier activities due to constant back pain."  

Private treatment records from J.N., M.D., from the Orthopaedic and Hand Center of El Paso and A.A., M.D., from St. Jude International Cancer Associates.  Treatment records from Dr. J.N. show findings of right hip osteoarthritis, lumbosacral sprain with spondylosis, and early osteoarthritis right knee.  The clinical records from Dr. J.N. and statements from Dr. A.A. note the Veteran's reported history of sustaining back and hip injuries in a "bad jump" in 1957.  (See e.g., January 29, 1998 and January 2005 treatment reports from Dr. J.N. and January 11, 2005 statement from Dr. A.A.).  statements from Dr. A.A. contain opinions which attribute the Veteran's back, hip and knee disabilities to his "history of multiple medical problems which occurred during the time he served in the military service as a paratrooper."  (January 7, 2004 statement from Dr. A.A.)  

VA treatment records which show August 2004 X-ray findings of moderate osteoporosis of the cervical spine, extensive osteoarthritic changes of the hips, and extensive degenerative changes involving the lumbar spine.  

Evidence received since the April 2005 (knees) and September 2006 (back and hips) rating decisions includes VA and private treatment showing ongoing treatment for the claimed disabilities (including right total hip arthroplasty in February 2009).  These is also a January 2010 statement from a former fellow service member recalling that he saw the Veteran during service "holding his back and limping" and was told by the Veteran that "on his last jump he landed wrong, causing his back, right ankle and knees pain."  The fellow service member stated that he has kept intouch with the Veteran and has noticed over the years that the Veteran has used a cane and walked with a slight limp.  

Treatise evidence received in September 2010 includes a May 2006 article, "Retrospective Study of Injuries in Military Parachuting," by D Dhar, Specialist in Orthopaedics, Department of Orthopaedics, Rustaq Hospital, South Batinah Region, Ministry of Health, Sultanate of Oman, which describes various parachuting related injuries; including to the spine and lower extremities.  

A January 7, 2011 statement from Dr. A.A. notes that he has treated the Veteran since 2000 and states that the Veteran "has complained of generalized arthralgias throughout.  In my medical opinion, I believe that his medical conditions are a result of him being a paratrooper for the armed forces years ago.  The employments that he has had [cashier, bus driver, file room supervisor] were not strenuous enough to cause his medical conditions."  

In a January 27, 2011 statement, Dr. A.A. relates that the Veteran suffers from severe cervical/thoracic/lumbar spine pain and has cervical and lumbar myelopathy as a result of spondylosis and spinal stenosis.  He also suffers from severe pain/swelling of both lower extremities, and particularly the right knee and right ankle.  Dr. A.A. opined that "all of this trauma is a result of [the Veteran's] military duties as an army paratrooper many years ago." 

An April 2011 statement from S.S., M.D., of El Paso Neurosurgery Center, notes that the Veteran reported that "in 1958 he was an airborne trooper doing a diving exercise and he landed on his heels and hit the ground so hard that it pushed him to his knees.  He immediately tried to get up but couldn't.  He thought he had become paralyzed from the waist down until the feeling to both legs started to come back a few mintues later until he was able to get back up and walk.  Ever since then, he has had back pain and muscle spasms."  

In sworn testimony at the videoconference hearing  the Veteran related that he began orthopedic treatment with a private physician for his ankle, back and "other problems" approximately one year after service and that the treatment reports from this physician are not available.  He recalled that he had to perform "hazardous duty type of jumps from the aircraft" and "hit the ground pretty hard" on one of the jumps "causing [him] more problems now."  

The evidence received since the April 2005 denial of service connection for a bilateral knee disability and September 2006 denial of service connection for cervical and lumbar spine and bilateral hip disabilities is new (as it was not previously of record).  It includes the Veteran's testimony and statements to Dr. S.S. and a statement from a fellow service member, both presumed credible for purposes of reopening, describing his back pain and limping after a parachute jump in service, medical treatise evidence relating various injuries associated with parachute jumping, and another opinion from Dr. A.A. relating the Veteran's current back and lower extremity disabilities to his military duties as a paratrooper.  This evidence relates the Veteran's current back, hip and knee disabilities to service; pertains to an unestablished fact necessary to substantiate the claims of service connection for a back, bilateral hip and bilateral knee disability; raises (under the Court's guidelines in Shade, 24 Vet. App. 110) a reasonable possibility of substantiating the claims; and is material.  Accordingly, the claims may be reopened.  De novo review of the matter is addressed in the Remand below.


ORDER

The appeal to reopen claims of service connection for cervical and lumbar spine, bilateral hip, and bilateral knee disabilities is granted.



REMAND

A review of the record found that the claim of service connection for a right ankle disability and the (reopened) claims of service connection for cervical and lumbar spine, bilateral hip, and bilateral knee disabilities require further evidentiary development.  

There is conflicting evidence in the record as to whether the Veteran's claimed cervical and lumbar spine and lower extremity disabilities are related to injuries from parachute jumps in service.  Opinions from Dr. A.A. relate the Veteran's back and lower extremity disabilities to his parachute jumps in service and explain that the post-service employments that he has had [cashier, bus driver, file room supervisor] were not strenuous enough to cause such problems.  An April 2010 VA examiner opined that the Veteran's cervical and lumbar spine, right hip, bilateral knee, and right ankle disabilities were not caused by parachute jumps while in the military because there is no record documenting such problems until 2000 (40 years) later.  

Notably, the opinion offered on April 2010 VA joints examination was based, at least in part, on an inaccurate factual premise.  In an October 1996 SSA decision it was noted that the Veteran was unable to perform strenuous activities due to constant back pain; hence, his orthopedic problems were well-documented prior to 2000.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (a physician's opinion based on an inaccurate factual premise has no probative value); see Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  

Regarding the right knee, a veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The Veteran's service treatment records (STRs) show that on January 1956 service entrance examination, it was noted he had been runover by a trailor and could not walk for a month.  A March 1957 STR notes that the Veteran had a right knee injury 7 years previously and that it "gets weak after use."  

Furthermore, at the February 2012 videoconference hearing, the Veteran raised a secondary service connection theory of entitlement as to his right hip claim.  It is alleged that the right hip disability secondary to his right knee and right ankle disabilities.  Secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When a nonservice-connected disability is aggravated by a service-connected condition, the Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 439, 448.

Accordingly, another examination to secure medical nexus opinions and reconcile the conflicting opinions is necessary. 

Finally, a review of the claims file found that the medical evidence in the record is incomplete.  The Veteran receives ongoing VA treatment, reports of which are constructively of record.  He also receives ongoing private treatment by Drs. A.A., J.N., and S.S.  The record also shows that he reported evaluation by Dr. F (and X-ray) at Thomason Hospital in May 1996 (SSA decision, p.2 and videoconference hearing p.17) and has reported treatment at Beaumont Army Hospital (videoconference hearing transcript, p. 12).  Reports of such private treatment may contain pertinent information, and must be secured.
Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should ask the Veteran to identify all providers of treatment or evaluation he has received for his back, hips, knees and right ankle since his discharge from active service, and to provide any authorizations necessary for VA to obtain records of any such private treatment.  

The RO should secure for the record copies of complete clinical records of the identified treatment (i.e., those not already associated with the claims folder), to specifically include complete VA treatment records and private treatment records from Drs. A.A., J.N., S.S., and F., from Thomason Hospital, and Beaumont Army Hospital.  The Veteran should be notified if any private records sought are not received pursuant to the RO's request (and reminded that ultimately it is his responsibility to ensure that private records are received).

2.  The RO should then arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his cervical and lumbar spine, bilateral hip, bilateral knee and right ankle disabilities.  The examiner should obtain a complete history from the Veteran, review his claims file (to include this remand), and provide opinions responding to the following: 

(a)  Please identify (by medical diagnosis) each of the Veteran's current lumbar and cervical spine, bilateral hip, bilateral knee and right ankle disability(ies).

(b)  (i) For each disability entity diagnosed, please provide an opinion as to whether such is, at least as likely as not (50 percent or better probability), related to the Veteran's service, to include as due to his parachute jumps therein.   

(ii) If a right knee or right ankle disability is determined to have been incurred in service, is any hip disability diagnosed caused or aggravated by such right knee or right ankle disability.  

The explanation of rationale for these opinions should specifically address the Veteran's reports of ongoing back, hip, knee and right ankle pain since service.

(c)  As to any right knee disability entity diagnosed which is determined not to be related to the Veteran's service, please indicate whether there is any factual evidence in the record that renders it undebatable from a medical standpoint that such disability pre-existed the Veteran's active duty service?  If so, please identify such evidence. 

(d)  If it is determined that there is factual evidence rendering it undebatable that a right knee disability pre-existed service, please opine further whether there is any factual evidence in the record that renders it undebatable from a medical standpoint that such disability was not aggravated during service (i.e., that it did not increase in severity during service, or that any increase was due to natural progression)?  Please identify any such evidence. 

3.  The RO should then re-adjudicate these claims.  If any remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


